835 F.2d 875Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Niel OLAN, Plaintiff-Appellant,v.NEW YORK STATE PAROLE BOARD, Attorney General of the Stateof New York, Commissioner of the New York StateDepartment of Correction, Defendants-Appellees.
No. 87-7266.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1987.Decided Nov. 23, 1987.

Niel Olan appellant pro se.
Before WIDENER, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Neil Olan appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint.  Finding that we are without jurisdiction to consider this appeal, we dismiss it as untimely.


2
In civil actions in which the United States is not a party, an appellant has 30 days from entry of the district court's order to file a notice of appeal.  Fed.R.App.P. 4(a)(1).  Under Rule 4(a)(5), Fed.R.App.P., an appellant may seek an extension of this 30-day period upon motion filed within the next 30 days.


3
Olan failed to note an appeal within the period provided by Rule 4(a)(1) or to request an extension within the 30 days provided by Rule 4(a)(5).  After expiration of the 30-day period provided in Rule 4(a)(5), the district court lacks authority to grant an extension of the appeal period.    Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir.1981).


4
Accordingly, we dismiss the appeal as untimely filed, deny his motion for appointment of counsel, and deny his motion to add an additional defendant.  Because the dispositive issues have recently been decided we dispense with oral argument.

DISMISSED